Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objection – Formalities
The amendments to claim 1 regarding the electrodes, the base of the main circuit, and the conductors are made from the same flexible printed circuit board overcome the claim objection of claim 1. 
Claim Rejection – Formalities
Applicant’s arguments, see page 8, filed 11/30/2021, in combination of the amendment to claim filed 11/30/2021 with respect to claims 1-12 have been fully considered and are persuasive.  The claim rejection under 35 USC 101 of claims 1-12 has been withdrawn. 
Applicant’s arguments, see page 8, filed 11/30/2021, in combination of the amendment to claim filed 11/30/2021 with respect to claims 1-12 have been fully considered and are persuasive.  The claim rejection under 35 USC 112(b) of claims 1-12 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 11/30/2021, in combination of the amendment to claim filed 11/30/2021 with respect to claims 1-12 have been fully considered and are persuasive.  The claim rejection under 35 USC 112(b) of claims 1-12 has been withdrawn. 



Claim Objections
Claims 1-12 and 16 are objected to because of the following informalities:  All claims include reference numbers in parenthesis to drawings. Please delete these reference numbers and their respective parenthesis from the claim to clarify claims. Appropriate correction is required.
Claim 3 recites the limitation “flexible printed circuit board FPCB” in lines 1-2. Claim 1 has already introduced the “flexible printed circuit board” to be “(FPCB)”, for purposes of clarify, please change to “flexible printed circuit board (FPCB)” or use the short term “FPCB”. 
Claim 9 recites “b)”, however “a)” was previously deleted. Additionally, a grammatical conjunction should be used following the limitation of “a”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an optional ground electrode”; it is unclear whether the claim requires the optional ground electrode or not. 
Claim 1 recites the limitation “and/or a meandering form”; it is unclear whether the limitations that follow “or” are required or not. 
Claim 1 recites the limitation “and/or” in lines 26 and 27 (page 3, lines 1 and 2); it is unclear whether the limitations that follow “or” are required or not. 
Dependent claims 2-12 and 16 are rejected for depending on rejected claim 1. 
Claim 2 recites the limitation “optionally a battery, a memory, a transmitter…” in line 2; it is unclear whether the claim requires the limitations that follow “optional” or not.
Claim 2 recites “or” in lines 3 and 4; it is unclear whether the limitations that follow “or” are required or not. 
Claim 3 recites the limitation “optionally an adhesive layer” in line 5; it is unclear whether the limitation that follow “optionally” is required or not.
Claim 3 recites the limitation “an optional further signal layer and/or an optional solder mask layer”; it is unclear whether the limitations that follow “optional” are required or not. 
Claim 3 recites the limitation “the first conductive material layer may be laser-machined and/or coated….may be coated with an optional dielectric coating” in lines 7-9. It is unclear whether the limitations that follow “may be”, and “optional” are required or not. 
Claim 4 recites the limitation “optional signal layer” in line 7. It is unclear whether the signal layer is required or not.
Claim 4 recites the limitation “or solder mask layer…or the conductors… or a meandering form”; it is unclear whether the limitations that follow “or” are required or not. 
Claim 5 recites “optional” and “or” in combination with various limitations; it is unclear whether the limitations that follow the term “optional” and “or” are required or not. 
Claim 6 recites “optional” in combination with various limitations; it is unclear whether the limitations that follow the term “optional” are required or not. 
Claim 7 recites the limitation “ material is preferably… and/or…”; it is unclear whether the limitations that follow or are required or not. 
Claim 8 recites “or the solder mask layer… or the reversible side”; it is unclear whether the limitations that follow or are required or not.
Claim 10 recites the limitation “optional ground electrode, optional feedback circuit” may be laser-machined”, “may be coated”. It is unclear whether these limitations are required by the claim or not. 
Claim 11 recites the limitation “optionally reducing a common mode voltage” in line 6 and “optionally amplifying” in line 9. It is unclear whether these limitations are required by the claim or not.
Claim 12 recites the limitation “optionally clamped” in line 6. It is unclear whether the limitations that follow “optionally” are required by the claim or not.
Claim 16 recites “or a nonwoven layer”; it is unclear whether the limitation is required or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170281038 granted to Cao (cited on IDS) in view of EP1649805 granted to Teschner et al. (hereinafter “Teschner” cited on IDS) in yet further view of US Pat Pub No US20160317060A1 granted to Connor. 
Regarding claim 1, discloses a robust, adaptive and easy wearable cuff (1) (e.g. para 0016, wearable chest-band 12 or arm-band 14, shown in figs 1 and 6) with an integrated signal recorder (2) configured to be fitted for measurements of biosignals on the skin of a living body (e.g. para 0016), in particular for long-term ECG recording at an upper arm (3) of a human body (e.g. para 0016, 0023), wherein the cuff (1) is based on a carrier material (4) and the signal recorder (2) is comprising an optional ground electrode (21) one or more signal electrodes (22) (e.g. Para 0022 “The number of electrodes 409 can range from three to twelve or more electrodes” any of which could be considered to be the optional ground electrode), a main circuit (23) (e.g. paras 0020-0022 “microelectrode array (MEA) membrane 11”) comprising a base (23a) (e.g. para 0020-0022 “parylene C layer 403”), conductors (24) which connect the optional ground electrode and the one or more signal electrodes (the optional ground electrode is considered to be optional and not required by the claim) electrodes (21, 22) to each other and/or to the base (23a) of the main circuit (23) (e.g. para 0023 “Conductive-polymer vias 502 are formed through the MEA 11 and circuit portion 450 to connect the electrodes 409 with the electrical components 460”) wherein at least one electrode (21, 22) is connected to the carrier material (4) via a reversibly compressible material (6) (e.g. paras 0023, 0027), the electrodes made from the same flexible  printed circuit board (FPCB) (5) (e.g. para 0020) and thus they exhibit no interfaces in between (this language is considered to be non-functional language and is not given any patentable weight), but fails to disclose the carrier material (4) is an elastic carrier material (4) having an elongation of at least 10% at a tensile force of 1 N, when measured at 23 °C and 50% relative humidity, measured according to ISO 13934-1:2013, and wherein the conductors (24) exhibit a zig-zag, a U-shape, a 0-shape and/or a meandering form.

Teschner teaches a wearable device having a cuff (e.g. para 0038) used for measuring biosignals on the skin of a living body using a plurality of electrodes (e.g. para 0038), wherein the device further includes a flexible, reversible compressible material (e.g. para 0044) having an elastic carrier material having an elongation of at least 10% (e.g. paras 0038-0042) and wherein the conductors (24) exhibit a zig-zag, a U-shape, a 0-shape and/or a meandering form (e.g. para 0039). This allows the electrodes to be placed in a normal status while stretching along with the band while maintaining connection (e.g. para 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cao with the stretchable material layer and the conductor design as taught by Teschner to provide the predictable result of maintain connectivity during the stretched and non-stretched conditions. 

Cao as modified by Teschner provide the limitations recited above but fail to disclose , wherein the reversibly compressible material (6): a) is comprising a spring, an elastomer and/or is based on one or more layers of the FPCB (5) in helical form, and/or b) can be compressed oC and 50% relative humidity, measured according to DIN EN ISO 3386-1 (2015-10).
Connor teaches a wearable device having a plurality of sensors that are connected to the wearable device using a plurality of spring mechanism which push the sensors toward the center of the device and closer to the skin of the user in order to record biometric data of the user (para 0179, fig 7). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cao as modified by Teschner with the spring of Connor to provide the predictable result of pushing the sensors toward the center of the device and closer to the skin of the user in order to record biometric data of the user
it is noted that “a) is comprising a spring, an elastomer and/or is based on one or more layers of the FPCB (5) in helical form, and/or b) can be compressed reversibly by at least 25%, when a force of 1N is applied, measured at 23oC and 50% relative humidity, measured according to DIN EN ISO 3386-1 (2015-10)” only requires the limitation “a spring” or “an elastomer” or “is based on one or more layers of the FPCB (5) in helical form” or the limitation of “(B)”. 

Regarding claim 2, Cao as modified by Teschner in further view of Connor (hereinafter “modified Cao”) renders the cuff (1) according to claim 1 obvious as recited hereinafter, Cao discloses wherein the main circuit (23) further comprises an amplifier (23b) (e.g. para 0025), optionally a battery (23d) (e.g. para 0026), a memory (23e) (e.g. para 0018), a transmitter or transceiver (23f) (e.g. para 0006), a controller (23c) (e.g. fig. 1), a DC-restorer (23g) (e.g. para 0025) and/or a feedback circuit (23h), and/or the one or more signal electrodes (22) comprise a please note that these limitations appear to be optional).  

Regarding claim 3, modified Cao renders the cuff (1) according to claim 1 obvious as recited hereinabove, Cao discloses wherein the flexible printed circuit board FPCB (5) is a layered composite material comprising a first conductive material layer (51) configured to be fitted (e.g. para 0023 “conductive polymer vias) as contact layer to the skin, in particular to the skin of the upper arm (3) (e.g. fig. 1), a first dielectric layer (52) (e.g. para 0020, polymer platform), a signal layer (53) (e.g. para 0020 “MEA”), optionally an adhesive layer (54), a further dielectric layer (55) (e.g. para 0021 substrate 401), an optional further signal layer (56) and/or an optional solder mask layer (57) (note, the limitation has not to be required by the claim), wherein the first conductive material layer (51) may be laser- machined and/or coated to provide a 3-D pattern (note, the limitation has not to be required by the claim); and/or the side of the FPCB (5), which is opposite to the electrodes (21, 22), may be coated with an optional dielectric coating (58) (note, the limitation has not to be required by the claim).  

Regarding claim 4, modified Cao renders the cuff (1) according to claim 3 obvious as recited hereinabove, Cao discloses wherein: the electrodes (21, 22) are dry electrodes (e.g. paras 0021-0030), wherein the first conductive material layer (51) constitutes the recording part of the electrodes (21, 22) , the base (23a) of the main circuit (23) and the conductors (24) do not contain the first conductive material layer (51) of the FPCB (5), but are comprising, and particularly consist of, the first dielectric layer (52), the signal layer (53), the adhesive layer (54), note, only one of the limitation above has been required by the claim).  

Regarding claim 5, modified Cao renders the cuff (1) according to claim 3 obvious as recited hereinabove, Cao discloses wherein the amplifier (23b), the controller (23c), the optional battery (23d), the optional memory (23e), the optional transmitter or transceiver (23f), the optional DC-restorer (23g) and/or the optional feedback circuit (23h) of the main circuit (23) are connected to at least one of the signal layers (53, 56) of the base (23a) (e.g. para 0016 “Electronic circuitry 13 is connected to the MEA 11”).  

Regarding claim 6, modified Cao renders the cuff (1) according to claim 3 obvious as recited hereinabove, Cao discloses wherein the signal recorder (2) comprises the optional ground electrode (21) (e.g. Para 0022 “The number of electrodes 409 can range from three to twelve or more electrodes” any of which could be considered to be the optional ground electrode), wherein the main circuit (23) is affixed to the layer opposite the first conductive material layer (51) of the optional ground electrode (21) (note, all layers are directly or indirectly affixed to one another).  

Regarding claim 8, modified Cao renders the cuff (1) according to claim 3 obvious as recited hereinabove, Teschner teaches wherein the reversibly compressible material (6) (e.g. 

Regarding claim 9, modified Cao renders the cuff (1) according to claim 1 obvious as recited hereinabove, Connor teaches wherein the reversibly compressible material (6): wherein the spring is based on spring steel and the elastomer is a foamed elastomeric polymer (e.g. para 0060, 0101), b) can be compressed reversibly by at least 50%, when a force of 1 N is applied, measured at 23 0C and 50% relative humidity, measured according to DIN EN ISO 3386-1 (2015-10) (the limitation does not appear to be required: “can be compressed”).  

Regarding claim 10, modified Cao renders a process to make the cuff (1) according to claim 2 obvious as recited hereinabove, Cao discloses wherein: the one or more signal electrodes (22), the base (23a) of the main circuit (23), the conductors (24) and the optional ground electrode (21) are made from the same flexible printed circuit board (FPCB) (5) (e.g. para 0020), the amplifier (23b), the controller (23c), the battery (23d) and the optional memory (23e), the optional transmitter or transceiver (23f), the optional DC-restorer (23g) and/or the optional feedback circuit (23h) are connected to the base (23a) and thus to the main circuit (23), preferably by soldering, welding, bonding, and/or gluing (e.g. para 0025), the conductors (24) and the base (23a) of the main circuit (23) are mounted to the carrier material (4) (e.g. para 0020), Teschner teaches the reversibly compressible material (6) is affixed to at least one electrode (21, 22) and/or to the carrier material (4), wherein the compressible material (6)  (note, the limitations appear to be optional and have not been required by the claim).  

Regarding claim 11, modified Cao renders a process configured to be fitted to measure biosignals on the skin of a living body for long-term ECG recording at the upper arm (3) of a human body with the cuff (1) according to claim 1 obvious as recited hereinabove, Cao discloses the process comprising the steps of: the cuff (1) with the integrated signal recorder (2) is adapted to be placed on the upper arm of a human body (e.g. para 0016, wearable chest-band 12 or arm-band 14, shown in figs 1 and 6), optionally reducing a common mode voltage with the optional feedback circuit (23h), continuously measuring the biosignals with the electrodes (21, 22), and optionally amplifying and/or filtering or buffering (22a), and transmitted via the conductors (24) to the main circuit (23) of the signal recorder (2) (e.g. para 0032).  


Regarding claim 12, modified Cao renders the process according to claim 11 obvious as recited hereinabove, wherein when the signal recorder (2) is placed onto the skin of a living body, the electrodes (21, 22), in particular the first conductive layer (51) of the FPCB (5), have direct contact to the skin, in particular of the skin of the upper arm (3) of a human body (e.g. para 0016, 0032), and/or the biosignals are amplified by the amplifier (23b), optionally clamped and/or filtered by the DC-restorer (23g), processed by the controller (23c) (e.g. fig. 1), saved in 
Regarding claim 16, modified Cao renders the process according to claim 1 obvious as recited hereinabove, Cao discloses the cuff (1) according to claim 1, wherein the carrier material (4) is comprising a woven and/or a nonwoven layer (41) being coated with a thermoplastic polymer layer (42), wherein the thermoplastic polymer layer (42) preferably comprises polyurethane (PU) (para 0020, “based on a polymer platform”; it is noted that the claim has not required “polyurethane” but only prefers it).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Cao as applied to claims 1-6 and 8-12 above, and further in view of US Pat Pub No. 20090073991 granted to Landrum et al. (hereinafter “Landrum” cited on IDS).

Regarding claim 7, modified Cao renders the cuff (1) according to claim 1 obvious as recited hereinabove, but fails to disclose
Landrum teaches a system having an adherent patient device which includes a plurality of electrodes 112 A-D, configured to connect with a flexible printed circuit board 120 (e.g. para 0090). The wearable device further includes a carrier layer having a polyurethane non-woven tape (e.g. para 0109). Landrum teaches wherein the base (23a) of the main circuit (23) and the conductors (24) are mounted onto the carrier material (4), wherein the carrier material (4) is preferably coated with a thermoplastic polymer layer (42) (e.g. para 0111), in particular a polyurethane layer (e.g. para 0109, 0114), wherein the base (23a) of the main circuit and the conductors (24) are mounted to the carrier material (4) by laminating the further dielectric layer (55) or the solder mask layer (57) of the base (23a) and the conductors (24) to the thermoplastic polymer layer (42) of the carrier material (4), and/or by sewing and/or gluing the conductors (24) to the carrier material (4) (e.g. para 0111). This allows for providing a smooth contour without limiting flexibility of the wearable device (e.g. para 0111). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cao with the additional woven/non-woven material having an outer polymer layer including polyurethane as provided by Landrum to provide the predictable result of providing a smooth contour without limiting flexibility of the wearable device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792